ORDER
The Court on April 3, 2000, having ordered that LEE DAVID MEDINETS of LAKEWOOD, who was admitted to the bar of this State in 1977, be temporarily suspended from the practice of law, pursuant to Rule l:20-17(e)(l), effective May 3, 2000, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has made satisfactory payment arrangements and is current with his payments under the payment plan;
*401And good cause appearing;
It is ORDERED that the Order of April 3, 2000, is hereby-vacated.